Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2017/007770.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
Claims 1 and 7-9 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with an election species of Escherichia sp. in the reply filed on February 24, 2020 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2020.
.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
 	Applicant’s amendment and arguments filed on March 29, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
Claims 1 and 7 have been amended to recite a “microorganism producing N-acetyl-L-methionine” and no longer recites the indefinite phrase of a “microorganism has an acyltransferase activity”.  Claims 3 and 7 have been cancelled.  Therefore, the rejection of claims 1, 3, 7, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Figge (US Patent 8,143,031 – form PTO-1449) and Felux (NZ_JTCJ01000186.1. April 2015 – form PTO-892– form PTO-892).
Regarding claims 1 and 7, Figge discloses a composition comprising a modified Escherichia sp. or E. coli comprising an E. coli yncA having acyltransferase activity (claims 1-9, Column 5 line 46 through Column 8, line 56, and see the sequence alignment below).  The modified Escherichia sp. or E. coli of Figge produces N-acetyl-L-methionine from L-methionine (Claims 1-17, Figure 1, and Table 2).   Figge discloses that said E. coli yncA was previously identified as a putative acyltransferase (column 4, lines 22-35).  
Figge does not disclose a polynucleotide encoding a P. putida acyltransferase having the amino acid sequence of SEQ ID NO:1 of the instant application.
P. putida N-acetyltransferase (WP_039602721.1) having 100% sequence identity to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application (page 3 and see the sequence alignment below).  The property of producing N-acetyl-L-methionine from L-methionine is inherent to the P. putida N-acetyltransferase of Felux since P. putida N-acetyltransferase of Felux is identical to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application and the instant specification discloses that SEQ ID NO:1 produces N-acetyl-L-methionine from L-methionine (Table 3).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.
		Therefore, combining the teachings of Figge and Felux, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme of Figge with other acyltransferases, such as the P. putida acyltransferase of Felux, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success at since Figge discloses E. coli comprising a polynucleotide encoding an acyltransferase and Felux discloses a polynucleotide encoding an acyltransferase.  Regarding the property of producing N-acetyl-L-methionine from L-methionine, said property is an inherent property of the modified E. coli comprising the P. putida N-acetyltransferase of Felux.  Under normal and usual operation, said modified E. coli E. coli comprising identical P. putida N-acetyltransferase.  Introduction of said P. putida N-acetyltransferase into E. coil naturally results in said property even if the prior art did not discuss or recognize such a property.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Since the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See MPEP 2112.
Therefore, the above references render claims 1 and 7 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the claims are not obvious over the cited references because (1) Felux merely discloses the Pseudomonas putida acyltransferase of SEQ ID NO. 1 of the instant application and does not disclose whether the acyltransferase could produce N-acetyl-L-methionine by using methionine as a substrate and (2) Felux does not disclose whether N-acetyl-L-methionine would be produced by other microorganisms of Escherichia sp., Corynebacterium sp. Saccharomyces sp. , and Yarrowia sp.  
		This is not found persuasive. Applicant’s argument would be persuasive if the instant claims were directed to a process of producing N-acetyl-L-methionine using the claimed microorganism since one having ordinary skill in the art would not have known whether a modified E. coli comprising the P. putida acyltransferase of Felux would E. coli comprising the P. putida acyltransferase of SEQ ID NO:1. The property of producing N-acetyl-L-methionine from L-methionine is inherent to the P. putida N-acetyltransferase of Felux since P. putida N-acetyltransferase of Felux is identical to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application and the instant specification discloses that SEQ ID NO:1 produces N-acetyl-L-methionine from L-methionine (Table 3).  Therefore, the property of producing N-acetyl-L-methionine from L-methionine is an inherent property of the modified E. coli comprising the P. putida N-acetyltransferase of Felux.  Under normal and usual operation, said modified E. coli would necessarily perform the recited property because the prior art device and the claimed device are both drawn to a modified E. coli comprising identical P. putida N-acetyltransferases.  Introduction of said P. putida N-acetyltransferase into E. coil results in said property even if the prior art did not discuss or recognize such a property.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Since the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See MPEP 2112.
		Applicant argues that the claims are not obvious over the cited references because Figge merely discloses activity of the acyltransferase yncA of E. coli on preparing N-acetyl-L-methionine and does not disclose a polypeptide having the amino acid sequence of any one of SEQ ID NOS: 1 to 3. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Felux discloses a polynucleotide encoding a P. putida N-acetyltransferase (WP_039602721.1) having 100% sequence identity to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application (page 3 and see the sequence alignment below).   
		Applicant argues that the claims are not obvious over the cited references because it is common technical knowledge in the art that even if an enzyme is an acyltransferase, the substrate of the enzyme differs depending on the origin of the enzyme, and thus it cannot be concluded that all acyltransferases would have the activity of transferring an acetyl group onto an L-methionine to produce N-acetyl-L-methionine.  
		This is not found persuasive.   Applicant’s argument would be persuasive if the instant claims were directed to a process of producing N-acetyl-L-methionine using the claimed microorganism since one having ordinary skill in the art would not have known whether a modified E. coli comprising the P. putida acyltransferase of Felux would produce N-acetyl-L-methionine from L-methionine.  However, the instant claims are directed to a product, a modified E. coli comprising the P. putida acyltransferase of SEQ ID NO:1.  The property of producing N-acetyl-L-methionine from L-methionine is inherent to the P. putida N-acetyltransferase of Felux since P. putida N-acetyltransferase of Felux is identical to the P. putida N-acetyltransferase of SEQ ID at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.
		Applicant argues that the claims are not obvious over the cited references because even if an enzyme can use methionine as a substrate, it is unpredictable whether the enzyme would have a higher N-acetyl-L-methionine-producing ability than that of YncA, which is the experimental results shown in Tables 3 and 5 of the subject application (reproduced below) and Example 2-2, and the Examiner has not focused on the "increase" in the N-acetylmethionine production provided by the claimed invention, but rather on the N-acetylmethionine production per se. 
This is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased N-acetyl-L-methionine production by N-acetyltransferase of SEQ ID NO:1, 2, or 3 compared to YncA) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the claims are not obvious over the cited references because a person of ordinary skill in the art would not have had a reasonable expectation of success in achieving the claimed invention and its superior effects by combining the teachings of Figge and Felux.
P. putida N-acetyltransferase of Felux.  Under normal and usual operation, modified E. coli comprising the P. putida N-acetyltransferase of Felux would necessarily produce N-acetyl-L-methionine or produce more N-acetyl-L-methionine than E. coli comprising yncA because the P. putida N-acetyltransferase of Felux is identical to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application.  Introduction of the P. putida N-acetyltransferase into E. coil results in said property even if the prior art did not discuss or recognize such a property.  See MPEP 2112.  Further, obviousness does not require absolute predictability, see MPEP 2143.  Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304. See MPEP 2145.  Felux identifies a bacterial polypeptide having 100% sequence identity to SEQ ID NO:1 of the instant application as an N-acetyltransferase.  Since Figge discloses a bacterial N-acetyltransferase (E. coli yncA) that is able to transfer an acetyl group to L-methionine when expressed in E. coli, one having ordinary skill would have had a reasonable expectation of success that E. coli comprising the bacterial N-acetyltransferase of Felux will also produce N-acetyl-L-methionine from L-methionine.     
Hence the rejection is maintained.

s 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Felux (NZ_JTCJ01000186.1. April 2015 – form PTO-892) and Paez-Espino (The two paralogue phoN (phosphinothricin acetyl transferase) genes of Pseudomonas putida encode functionally different proteins.  Environmental Microbiology (2015) 17(9), 3330–3340 – form PTO-892).
		Regarding claims 1 and 7, Felux discloses a polynucleotide encoding a P. putida N-acetyltransferase (WP_039602721.1) having 100% sequence identity to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application (page 3 and see the sequence alignment below).  The property of producing N-acetyl-L-methionine from L-methionine is inherent to the P. putida N-acetyltransferase of Felux since P. putida N-acetyltransferase of Felux is identical to the P. putida N-acetyltransferase of SEQ ID NO:1 of the instant application and the instant specification discloses that SEQ ID NO:1 produces N-acetyl-L-methionine from L-methionine (Table 3).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.
Figge does not disclose an Escherichia sp. comprising said P. putida N-acetyltransferase nor a composition comprising Escherichia sp.
		Paez-Espino discloses a composition comprising E. coli comprising a P. putida acetyltransferase gene (abstract, page 3338, and Table 1).  The putative P. putida acetyltransferase genes were expressed in E. coli in order to characterize the encoded proteins in vivo and in vitro (abstract, pages 3331 and 3338).   
 P. putida acetyltransferase of Felux in E. coli.  One having ordinary skill in the art would have been motivated to do so in order to characterize the encoded acetyltransferase in vivo and in vitro.  One of ordinary skill in the art would have had a reasonable expectation of success at since Paez-Espino discloses expressing P. putida acetyltransferase in E. coli and Felux discloses a polynucleotide encoding a P. putida acetyltransferase.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See MPEP 2144. Further, the property of producing N-acetyl-L-methionine from L-methionine is an inherent property of E. coli comprising the P. putida N-acetyltransferase of Felux.  Under normal and usual operation, said E. coli would necessarily perform the recited property because the prior art device and the claimed device are both drawn to E. coli comprising identical P. putida N-acetyltransferases.  Introduction of said P. putida N-acetyltransferase into E. coil naturally results in said property even if the prior art did not discuss or recognize such a property.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Since the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See MPEP 2112.
prima facie obvious.

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,750,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the nonstatutory double patenting rejection of claims 1, 3, 7, and 11 as being unpatentable over claims 1-18 of US 10,750,762 (reference patent) in view of Felux (NZ_JTCJ01000186.1. April 2013 – cited previously on form PTO-892) has been withdrawn.  

Conclusion

	Claims 1 and 7-9 are pending.

	Claims 8-9 are withdrawn.

	Claims 1 and 7 are rejected.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and WP_039602721.1  

    PNG
    media_image1.png
    383
    832
    media_image1.png
    Greyscale